DETAILED ACTION
Preliminary Amendment filed on 01/21/2020 is acknowledged.  Claim 3 is cancelled.  Claims 1-2 and 4-21 are pending in the application and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-12 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “c) analyzing the at least one soluble fraction or the insoluble fraction of step b) to identify said protein interaction between one or more first proteins and one or more further proteins in said one or more samples” without specifically defining how the fraction is analyzed and how the protein interactions are identified, which renders the claim unclear and indefinite, since it is not apparent, as to which analyzing and identifying method are recited in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-13, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moritz et al. (US 2017/0010229) (Moritz).
Regarding claim 1, Moritz teaches a method for identifying a protein-ligand interaction between a ligand and one or more further proteins (par [0012]), said method comprising the steps of:
a) exposing one or more samples comprising the ligand and said one or more further proteins to at least one preselected condition for at least one preselected duration (par [0012]);
b) isolating and separating at least one soluble fraction from an insoluble fraction of said one or more samples (par [0012]); and
c) analysing analyzing the at least one soluble fraction or the insoluble fraction of step b) to identify said protein-ligand interaction between ligand and one or more further proteins in said one or more samples (par [0012]).
While Moritz teaches protein-ligand interaction, Moritz does not specifically teach that the ligand is a protein. However, the protein-ligand complex is a reversible non-covalent interaction between two biological(macro)molecules. Protein–ligand complexes can be found in almost any cellular process. Binding of a ligand causes a conformational change in the protein and often also in the ligand. This change initiates a sequence of events leading to different cellular functions. The complexes are formed by different molecules like macromolecules as in protein complexes, protein DNA or protein RNA complexes as well as by proteins that bind smaller molecules like peptides, lipids, carbohydrates, small nucleic acids. In case of protein complexes, proteins are ligand to each other.
Thus, at time before the filing, it would have been obvious to one of ordinary skill in the art to use the Moritz’s method for identifying a protein interaction between one or more first protein and one or more further proteins in said one or more samples. The result is predictable.
Regarding claim 2, Moritz teaches that wherein the at least one preselected condition in step a) is a preselected temperature (par [0012]): optionally wherein the at least one preselected temperature is capable of causing a change in precipitation of the first protein (ligand) when interacting with one or more further proteins compared to the first protein (ligand) when not interacting with one or more further proteins (par [0012]).
Regarding claim 4, Moritz teaches that wherein the first protein in said one or more samples is comprised within or on cells (par [0012]).
Regarding claim 5, Moritz teaches that wherein the one or more samples is a biological sample (par [0012]).
Regarding claim 6, Moritz teaches that wherein said biological sample is an intact cell or a cell lysate (par [0012]).
Regarding claim 7, Moritz teaches that wherein the one or more samples is an intact cell (living cell) (par [0012]).
Regarding claim 8, Moritz teaches that wherein the one or more samples is or are obtained from the same sample or different samples (par [0012]).
Regarding claim 9, it is conventional to modify the one or more samples (e.g. purify) prior to use in said method.
Regarding claim 10, Moritz teaches that wherein the first protein or the one or more further proteins is or are wild-type or recombinant proteins (par [0012]). Proteins found in cell is or are wild-type or recombinant proteins.
Regarding claim 11, Moritz teaches that wherein step b) comprises the step of lysing the cell to obtain a cell lysate prior to isolating and separating the at least one soluble fraction from the insoluble fraction (par [0012]).
Regarding claim 12, Moritz teaches that wherein step b) further comprises the step of centrifuging or filtering the cell lysate to obtain a supernatant fraction prior to isolating and separating the at least one soluble fraction from an insoluble fraction (par [par [0030]).
Regarding claim 13, Moritz teaches that wherein step c) further comprises the steps of:
a. determining the solubility of said proteins (par [0012]); and
b. obtaining a proximity co-aggregation (PCA) signature to identify said protein interaction between one or more first proteins and one or more further proteins in said one or more samples (par [0012]).
Regarding claim 18, Moritz teaches that wherein the solubility is obtained by mass spectrometry (par [0012]).
Regarding claim 21, Moritz teaches the use of the method of claims claim 1
for screening for therapeutic drug targets, disease progression prognosis, determining efficacy of drug therapies, determining protein stoichiometry, identifying novel protein pathways, mapping protein interactomes, predicting protein function_. or mapping temporal protein interactions (par [0002]).

Allowable Subject Matter
Claim 14-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Moritz does not teach or fairly suggest “determining similarity in solubility between the one or more first proteins and one or more further proteins in said one or more samples, wherein a non-random increase in similarity in solubility is indicative of a protein interaction between said one or more first proteins and said one or more further proteins in said one or more samples” as recited in claim 14. Claim 15-17 and 19-20 depend on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797